DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al (US 20210329500 A1, hereinafter Cariou) in view of Montemurro et al (US 20110222520 A1, hereinafter Montemurro).

Consider claims 1, 19, and 20, Cariou discloses method  for wireless operations, a first wireless device comprising a processor, and system comprising a first wireless device, the method comprising: 
transmitting, by a first wireless device to a second wireless device, a management frame having a multi-link device (MLD) level Quality of Service (QoS) Management Frame (QMF) Policy field that identifies an MLD level QMF Policy and a link level QMF Policy field that identifies a link level QMF Policy for a corresponding link, [wherein the MLD level QMF Policy indicates an Access Category (AC) for each MLD level QMF management frame and each link level QMF Policy field indicates the AC for each link level QMF management frame of the corresponding link] ( if the management frame is a beacon frame, QoS AP MLD logic circuitry of an AP such as the QoS AP MLD logic circuitry 1220 (FIG. 1C) may include an element 2300, such as a multi-link attribute element, in the frame body of the beacon frame to advertise QoS AP MLD capabilities. In some embodiments, the QoS AP MLD logic circuitry may advertise basic QoS management capability functionality in a frame such as a beacon frame that is broadcast to STAs and then provide more detailed QoS functionality information in a response such as a probe response addressed to an individual STA. In further embodiments, the QoS AP MLD logic circuitry may advertise detailed QoS functionality information in a beacon frame also, paragraph 171;The AP MLD 2 transmits a beacon 2430 that comprises a QoS management field that indicates that AP MLD 2 supports QoS management capability, Fig. 2M and paragraph 184);
receiving, at the second wireless device, the management frame that includes the MILD level QMF Policy field and the link level QMF Policy field for each corresponding link (The AP MLD 2 transmits a beacon 2430 that comprises a QoS management field that indicates that AP MLD 2 supports QoS management capability. In response, the non-AP MLD transmits a multi-link (ML) probe request 2440, Fig. 2M and paragraph 184); and 
operating the second wireless device according to the AC indicated by the first wireless device.
However, Cariou does not expressly disclose wherein the MLD level QMF Policy indicates an Access Category (AC) for each MLD level QMF management frame and each link level QMF Policy field indicates the AC for each link level QMF management frame of the corresponding link, and operating the second wireless device according to the AC indicated by the first wireless device
	In the same field of endeavor, Montemurro discloses disclose wherein the [MLD level] QMF Policy indicates an Access Category (AC) for each [MLD level] QMF management frame and each link level QMF Policy field indicates the AC for each link level QMF management frame of the corresponding link, (Management Frame QoS Policy Element 82 in Fig. 9, Category field 72 in Fig. 9), and operating the second wireless device according to the AC indicated by the first wireless device (the STA may at 60 configure its MAC sublayer module according to the MFQ policy currently advertised by the AP, paragraph 60).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Montemurro with the teachings of Cariou  to prioritize management according to access categories.

Consider claim 2, and as applied to claim 1 above, Cariou discloses wherein when the link level QMF Policy is used as a link level policy, the first wireless device is an access point (AP) of an AP MILD and the second wireless device is a station (STA) of an STA MLD (The QoS management per link field 2330 may include two or more bits to indicate the presence or absence of QoS capabilities by the AP in each of the links supported by the AP individually, paragraph 174, see also Fig. 2M).

Consider claim 3, and as applied to claim 1 above, Cariou discloses wherein when the MLD level QMF Policy is used as an MLD level policy, the first wireless device is an AP MLD with multiple APs and the second wireless device is an STA MLD with multiple STAs (The QoS disable bit 2328 includes a single bit value to indicate whether or not, one or more of the QoS capabilities are temporarily disabled for any of the links supported by the AP. The QoS disable bit 2328 may include a bit set to 1 when the QoS capabilities are disabled on one or more or all links associated with the AP and set to 0 to indicate that the QoS capabilities are not disabled on one or more or all links associated with the AP, paragraph 173)

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou in view of Montemurro, and further in view of Huang et al et al (US 20210297184 A1, hereinafter Huang-184).

Consider claim 4, and as applied to claim 1, the combination of Cariou and Montemurro does not expressly disclose wherein a sequence number space for each AC of the link level QMF management frame and a sequence number space for each AC of the MLD level QMF management frame are separately maintained.
In the same field of endeavor, Huang-184 discloses wherein a sequence number space for each AC of the link level QMF management frame and a sequence number space for each AC of the MLD level QMF management frame are separately maintained (MLDs and/or STAs have separate SN space for individual addressed management frame and group addressed data and management frame, paragraph 162).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Huang-184 with the teachings of Cariou  and Montemurro to efficiently deliver multi-link frames.

Consider claim 5, and as applied to claim 4, Huang-184 discloses wherein the link level QMF management frame and the MLD level QMF management frame are separately maintained by separating a receive cache of the link level QMF management frame and a receive cache of the MLD level QMF management frame (MLD and/or STA receiver requirement for individual addressed management frame are as follows: maintain a separate cache indexed by <peer MLD address, sequence number, fragment number> for individual addressed management frame in category 1 across links, paragraph 166).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Huang-184 with the teachings of Cariou  and Montemurro to efficiently deliver multi-link frames.

Consider claim 6, and as applied to claim 1 above, the combination of Cariou and Montemurro does not expressly disclose wherein a sequence number space included in the link level QMF management frame and the MLD level QMF management frame for different ACs are sequentially allocated by the first wireless device.
In the same field of endeavor, Huang-184 discloses wherein a sequence number space included in the link level QMF management frame and the MLD level QMF management frame for different ACs are sequentially allocated by the first wireless device (AP1 830, AP2 832, AP3 834, may determine a next sequence number, paragraph 171).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Huang-184 with the teachings of Cariou  and Montemurro to efficiently deliver multi-link frames.

Consider claim 7, and as applied to claim 1, the combination of Cariou and Montemurro does not expressly disclose wherein the first wireless device maintains one sequence number space for the MLD level QMF management frame and the link level QMF management frame of one AC transmitted to the second wireless device at the MLD level.
In the same field of endeavor, Huang-184 discloses wherein the first wireless device maintains one sequence number space for the MLD level QMF management frame and the link level QMF management frame of one AC transmitted to the second wireless device at the MLD level (MLDs and/or STAs have separate SN space for individual addressed management frame and group addressed data and management frame, paragraph 162).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Huang-184 with the teachings of Cariou  and Montemurro to efficiently deliver multi-link frames.

Consider claim 8, and as applied to claim 7, the combination of Cariou and Montemurro does not expressly wherein the second wireless device maintains a receiver cache of the MLD level QMF management frame and the link level QMF management frame transmitted by the first wireless device.
In the same field of endeavor, Huang-184 discloses wherein the second wireless device maintains a receiver cache of the MLD level QMF management frame and the link level QMF management frame transmitted by the first wireless device (An MLD or STA receiver requirement for individual addressed management frame includes maintain a separate cache indexed by <peer MLD address, sequence number, fragment number> for individual addressed management frame across links, paragraph 148).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Huang-184 with the teachings of Cariou  and Montemurro to efficiently deliver multi-link frames.

Consider claim 9, and as applied to claim 8, the combination of Cariou and Montemurro does not expressly wherein the receiver cache is used for duplicate detection.
In the same field of endeavor, Huang-184 discloses wherein the receiver cache is used for duplicate detection (A MLD maintains separate cache in each link for detection of duplicate individual addressed management frame indexed by <Address 2, sequence number, fragment number>, paragraph 157).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Huang-184 with the teachings of Cariou  and Montemurro to efficiently deliver multi-link frames.

Claims 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou in view of Montemurro, and further in view of Huang et al et al (US 20210050999 A1, hereinafter Huang-999).

Consider claim 14, and as applied to claim 1 above, the combination of Cariou and Montemurro does not expressly wherein the indicated AC includes an Access Category Index (ACI); and wherein for each ACI, a replay counter of the link level QMF management frame and a replay counter of the MLD level QMF management frame are separately maintained.
In the same field of endeavor, Huang-999 discloses wherein the indicated AC includes an Access Category Index (ACI); and wherein for each ACI, a replay counter of the link level QMF management frame and a replay counter of the MLD level QMF management frame are separately maintained ( For any GTKSA [group-addressed frame], and protocol version value, the recipient may maintain a separate replay counter for any TID…  the recipient may maintain an additional replay counter for each ACI for received individually addressed robust Management frames and robust PV1 Management frames, paragraph 88).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Huang-999 with the teachings of Cariou  and Montemurro to enhance security for multi-link wireless operations. 

	Consider claim 16, and as applied to claim 14 above, Huang-999 discloses wherein for each ACI, the second wireless device discards management frames with a packet number (PN) that is at least one of less than and equal to the replay counter of the MLD level QMF management frame (The STA may detect a replay when a received PN is less than or equal to the current replay counter value (e.g., because the STA already received another packet with the same PN and updated the replay counter value accordingly). The STA may discard the data frame when a replay is detected. Replay detection may complete after a receiver reordering operation is performed if block-ACK mode is used, paragraph 86).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Huang-999 with the teachings of Cariou and Montemurro to enhance security for multi-link wireless operations.

	Consider claim 18, and as applied to claim 14 above, Huang-999 discloses wherein for each ACI, the second wireless device discards management frames with a packet number (PN) that is at least one of less than and equal to the replay counter of the link level QMF management frame (The STA may detect a replay when a received PN is less than or equal to the current replay counter value (e.g., because the STA already received another packet with the same PN and updated the replay counter value accordingly). The STA may discard the data frame when a replay is detected. Replay detection may complete after a receiver reordering operation is performed if block-ACK mode is used, paragraph 86).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Huang-999 with the teachings of Cariou and Montemurro to enhance security for multi-link wireless operations.

Allowable Subject Matter
Claims 10-13, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642